Citation Nr: 0825696	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  99-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board previously remanded this matter in May 2006 so that 
the veteran could have a Board hearing.  In November 2007, 
the veteran withdrew his request for a personal hearing.

The issues of entitlement to service connection for PTSD and 
service connection for hypertension, claimed as secondary to 
PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange.  

2.  Peripheral neuropathy did not manifest during service or 
within a presumptive time period after separation from 
service, and the evidence of record does not demonstrate a 
current diagnosis of peripheral neuropathy.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy 
have not been met.  
§§ 1101, 1110, 1112, 1113, 1154, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 ( Fed. Cir. 2006). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The VCAA was enacted after the February 1999 rating decision 
on appeal.  It was therefore not possible for the RO to 
provide VCAA notice prior to the rating decision.  An April 
2003 letter provided the veteran with notice of the 
information and evidence required to substantiate his claims.  
This letter also advised the veteran what evidence VA would 
obtain on his behalf and what evidence VA would assist him in 
obtaining.  The claims were subsequently readjudicated in a 
January 2004  supplemental statement of the case.  

An April 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim for service 
connection for peripheral neuropathy.  The service medical 
records and relevant post-service medical records were 
obtained and associated with the claims file.  

It is noted that the RO did not provide a VA examination for 
this service connection claim.  However an examination is not 
required in order to make a final adjudication.  The Court 
has held that, in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, a VA examination is not 
required, as the record on appeal contains sufficient 
evidence to decide the claim.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claims

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including peripheral neuropathy, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and such disease became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2007). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  A veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service. 38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

Because the record shows that the veteran had service in 
Vietnam during the Vietnam era, Agent Orange exposure is 
presumed.    

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).  The diseases 
listed at § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with porphyria 
cutanea tarda, and acute subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  § 3.309(e), 
Note 2.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

A claimant is not precluded from establishing service 
connection for a disease claimed to be related to herbicide 
exposure on a direct basis under § 3.303(d).  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107  (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran had active duty service from April 1966 to April 
1969.  The service medical records do not show any complaints 
or diagnoses of peripheral neuropathy. 

Post-service medical records do not indicate that the veteran 
has been diagnosed with peripheral neuropathy.  The post-
service records reflect treatment for bilateral ulnar 
neuropathy with ulnar entrapment of the elbow.  Ulnar 
neuropathy is not a disability for which service connection 
may be presumed based upon Agent Orange exposure.
   
The Board finds that service connection for peripheral 
neuropathy is not warranted.  Congress has specifically 
limited entitlement to service connection for disease or 
injury incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Where competent evidence does not establish the 
disability for which service connection is sought, there can 
be no valid claim for service connection for that disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claims file 
does not contain any evidence of treatment or diagnosis of 
peripheral neuropathy.  Moreover, the currently diagnosed 
disability of bilateral ulnar neuropathy with ulnar 
entrapment is not a condition for which service connection 
may be presumed based upon herbicide exposure.  In reaching 
this decision, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, because there is 
not an approximate balance of positive and negative evidence, 
reasonable doubt may not be resolved in the veteran's favor.  
Rather, as there is a preponderance of the evidence against 
the veteran's service connection claim, the claim must be 
denied.


REMAND

Additional development is necessary before the claim of 
entitlement to service connection for PTSD can be decided.

The veteran claims service connection for PTSD secondary to 
the in-service stressor of working in a MASH unit in Vietnam.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2007), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service- 
connected disability.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran had a VA examination in April 1999.  The VA 
examiner's finding was "no diagnosis."  The  examiner did 
not provide a rationale for the opinion.  The examiner also 
did not indicate that the examination report was reviewed.  
Because the April 1999 VA examination apparently did not 
include a review of the claims file or a rationale for the 
examiner's findings, a new VA examination is necessary.  On 
remand, the veteran should be afforded a VA examination to 
determine whether he currently has PTSD and if so, whether 
PTSD is related to his service duties.  The examination 
should include a review of the claims file and a rationale 
for the examiner's opinion.    

The DD Form 214 reflects that the veteran served as an 
operating room specialist.   The veteran claims that he 
developed PTSD secondary to his service duties, including 
triaging fellow service members with combat injuries.  Given 
his service occupation, the Board finds that there is 
credible evidence of an in-service stressor.   

It is noted that the claim of entitlement to service 
connection for hypertension secondary to PTSD is inextricably 
intertwined with claim for service connection for PTSD.  The 
Court has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication 
of the veteran's claim of entitlement to service connection 
for hypertension will be deferred pending appropriate 
development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The claims file should be 
forwarded to the examiner for review prior 
to the examination.  The examiner should 
indicate in the examination report that 
the file was reviewed.

2.  Following a thorough evaluation, the 
examiner is asked to determine whether the 
veteran has PTSD according to DSM-IV 
criteria.  The examiner is asked to state 
an opinion as to whether any current PTSD 
is at least as likely as not (50 percent 
or greater likelihood) related to the 
veteran's in-service stressor of triaging 
injured service members.

   3.  Thereafter, the RO should 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


